Citation Nr: 1042473	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  03-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disorder, to 
include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from September 1966 to August 
1969 and from August 1974 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department of 
Veteran Affairs (VA) Regional Office in Des Moines, Iowa (RO).


FINDING OF FACT

The Veteran's current left knee disorder is not shown by the 
competent and credible evidence of record to be related to his 
military service or any event therein, or that it was caused or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by active 
military service, and is not proximately due to or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform a veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters dated in June 2002, October 2003, March 2006, and 
November 2007, advised the Veteran of the foregoing elements of 
the notice requirements.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim).  The Veteran's claim 
was readjudicated in the March and August 2008 supplemental 
statements of the case and the August 2010 supplemental statement 
of the case.  Further, the purpose behind the notice requirements 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained his service treatment and personnel 
records, his private treatment records, and his Social Security 
Administration records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Pursuant to the Veteran's service connection claim for a left 
knee disorder, he was afforded a VA examination in August 2002.  
The examiner, however, did not address whether the Veteran's left 
knee disorder was related to his active duty service or was 
aggravated by his service-connected right knee disability.  
Finding the August 2002 examination inadequate, the Board 
remanded the Veteran's claim and directed the RO to schedule the 
Veteran for another VA examination; the Veteran underwent the 
examination in September 2005.  The RO found that the September 
2005 examiner neglected to include an opinion as to the 
etiological relationship, if any, between the Veteran's left knee 
disorder and his active duty service.  As such, the RO requested 
that the examiner provided an addendum to the September 2005 
examination report.  The RO determined that the examiner's 
addendum was inadequate for purposes of determining service 
connection for the Veteran's left knee disorder.  Thus, the RO 
again requested that the examiner review the Veteran's claims 
file and provide an opinion as to the etiologically relationship 
between the Veteran's left knee disorder and his active duty 
service.  The examiner was further asked to ascertain the 
relationship, if any, between the Veteran's left knee disorder 
and his service-connected right knee disability; the opinion was 
rendered in January 2006.  In November 2009, the Board ultimately 
determined that the January 2006 opinion was inadequate and 
remanded the Veteran's case for another opinion.  In March 2010, 
a VA examiner provided an adequate supplemental opinion as to 
aggravation.  In aggregate, the Veteran's relevant medical 
history and his assertions have been thoroughly reviewed.  
Further, the Veteran's current left knee disorder has been fully 
described and its etiological relationship to his service-
connected right knee, including on the basis of aggravation, has 
been addressed.  As such, the Board finds that the Veteran has 
been adequately examined.  See Barr v. Nicholson, 21Vet. App. 
303, 311 (2007) (holding that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one).  

Additionally, in response to the RO's June 2002 letter to the 
Veteran, requesting that he submit or identify evidence in 
support of his claim of entitlement to service connection for a 
left knee disorder, the Veteran stated that he had no further 
evidence and that all of his treatment reports were located at a 
VA medical center; which were obtained by the RO.  Based on a 
longitudinal review of the Veteran's claims files, there is no 
indication in the record that additional evidence relevant to the 
issue being decided herein is available and not part of the 
record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from September 
1966 to August 1969 and from August 1974 to September 1975.  
During his first period of service, the Veteran's military 
occupation was Light Weapons Infantryman.  In his second period 
of service, the Veteran was an Armorer/Unit Supply Specialist.  
The Veteran submitted a claim of entitlement to service 
connection for a left knee disorder in August 2001, which was 
denied in August 2002.  The Board remanded this case in June 2005 
and in November 2009 for further development.  Specifically, the 
Board remanded the Veteran's claim in order to afford him an 
adequate VA examination.  See Barr, 21Vet. App. at 311.  As 
discussed above, the RO obtained an adequate opinion in March 
2010.  As such, the Board finds that the RO substantially 
complied with the directives of the June 2005 and the November 
2009 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran's claim has been remitted to the Board for further 
appellate review.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease or injury 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (2009); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

A longitudinal review of the Veteran's service treatment records 
demonstrated complaints of and treatment for his right knee, but 
no complaints of or treatment for a left knee injury or disorder 
or symptoms related thereto, to include upon his service 
discharge.  Moreover, shortly after the Veteran's service 
discharge, a November 1975 radiological examination of the 
Veteran's bilateral knees revealed "no evidence of bone 
destruction, reaction, or other change to indicate an intrinsic 
bone lesion."  

The first post-service evidence of record wherein the Veteran 
complained of and/or received treatment for a left knee disorder 
was dated in May 1994.  Thereafter, the evidence of record amply 
demonstrated regular complaints of and treatment for a left knee 
disorder, which was diagnosed as degenerative joint disease, 
degenerative arthritis, and/or osteoarthritis. 

In November 2004, the Veteran underwent a total left knee 
replacement.

In April 2005, the Veteran testified at a Board hearing that he 
injured his left knee during his active duty service.  
Specifically, the Veteran stated that "the best he could 
remember" he was standing on top of an armored personnel carrier 
preparing to do "something" when his foot got caught as he was 
turning and twisted his knee.  He "remembered writhing in pain 
back then," but was unable to recall the date of the incident.

In January 2006, the Veteran underwent a VA examination to 
ascertain the etiological relationship, if any, between his left 
knee disorder and his active duty service or any event therein.  
The examiner opined in relevant part:

With regard to the question of direct injury 
to the left knee in service, there are no 
[service medical records] or compensation and 
pension examinations immediately after 
leaving the service that report any injury to 
the left knee.  There was one report in 
09/1979 that indicated intrapatellar 
bursitis.  The side was not specified, but 
that report also noted 'no changes in health 
and physical condition since last 
examination.'  The examination prior to that 
was 08/1975, which only dealt with a trick 
right knee.  There were no reports of any 
difficulties with the left knee.  Therefore, 
it is more likely as not that the report of 
09/1975 is discussing the right knee only.  
Therefore, it is less likely as not that the 
eventual degenerative changes of the left 
knee are a direct consequence of the 
[V]eteran's military experiences.

...

It is of interest to note that a couple of 
the examiners reported that both [of the 
Veteran's] patellae were very mobile.  It is 
more likely as not that [the] [V]eteran had 
congenital shallowness of the femoral sulcus 
leading to hypermobility of the patellae, 
which eventually caused the degenerative 
changes requiring surgical intervention.

In August 2008, the Veteran testified at a Decision Review 
Officer hearing.  When asked about his left knee symptoms from 
the time of his service discharge to the present, the Veteran 
testified that he started experiencing pain "maybe a year or two 
after I got out of the service."  He then testified that 1 or 2 
years after his active duty service his right knee locked up and, 
from that point on, he favored his right knee and "walked on his 
left knee for years and years and years."  The Veteran was also 
asked how long after his service discharge did he first seek 
treatment for his left knee, to which the Veteran replied, 
"years...the left knee was ok[ay] for years."  The Decision 
Review Officer noted that the first post-service evidence of 
record wherein the Veteran complained of or was treated for a 
left knee disorder was dated in May 1994.  The Decision Review 
Officer then asked the Veteran if he had received post-service 
left knee treatment prior to May 1994, to which the Veteran 
responded that he did not remember because he was "into drugs 
and stuff" and, thus, "a lot of his memory is gone from that 
era."  Significantly, the Veteran never testified about an 
inservice left knee injury, and never asserted that his left knee 
disorder was incurred in or was due to his active duty service.  

The post-service evidence of record amply demonstrated that the 
Veteran has a current left knee disorder.  In order to 
established service connection on a direct basis, however, the 
competent and credible evidence of record must also demonstrate 
an inservice injury or incurrence and a nexus opinion relating 
the inservice injury or incurrence to the current disorder.  See 
Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.  
The only evidence of record supporting an inservice injury is the 
Veteran's April 2005 testimony.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

The Board finds that the Veteran's April 2005 testimony is 
competent evidence of an inservice injury.  Layno, 6 Vet. App. at 
470.  The Board further finds, however, that the Veteran's April 
2005 testimony is not credible evidence of an inservice injury.  
The Veteran's service treatment records, including his discharge 
examination, failed to document complaints of or treatment for a 
left knee injury.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that contemporaneous evidence has greater probative 
value than history as reported by the appellant); see also 
Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006) 
(holding that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  The first post-service 
evidence of record demonstrating complaints of or treatment for a 
left knee disorder was dated in May 1994, more than 18 years 
after his service discharge.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).  During a November 1999 
VA examination to ascertain the severity of his service-connected 
right knee disorder, the Veteran asserted that fell and twisted 
his right knee during physical training in 1968.  During this 
examination, the examiner characterized the Veteran as a "very 
poor historian."  Significantly, when questioned about the onset 
of his left knee disorder during the August 2008 Decision Review 
Officer hearing, the Veteran never mentioned an inservice injury, 
claiming instead that the onset of his left knee disorder 
occurred years subsequent to his service discharge and only after 
prolonged favoring of this right knee.  Further, when asked if 
the Veteran received left knee treatment prior to May 1994, he 
was unable to remember, citing loss of memory due to drug abuse.  
Given the contradictions and conflict with the other evidence of 
record and his unreliable memory, the Board finds that the 
Veteran's assertion of an inservice left knee injury is not 
credible.  As such, the evidence of record did not include 
competent and credible evidence of an inservice left knee injury 
or an inservice left knee disorder and, thus, service connection 
must be denied on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; see Hickson, 12 Vet. App. at 253; see also Pond, 
12 Vet App. at 346.

To the extent that the Veteran asserts that his left knee 
disorder is related to his active duty service or an event 
therein, the Board finds that as a layperson his statements are 
not competent evidence on the etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of 
record did not demonstrate that the Veteran possesses the 
ability, knowledge, or experience to provide competent 
etiological opinions.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Consequently, lay assertions of medical 
etiology cannot constitute evidence upon which to grant a claim 
for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995). 

Only competent evidence may be considered to support Board 
findings.  Accordingly, the Board is not free to substitute its 
own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only competent etiological opinion of 
record addressing the relationship between the Veteran's current 
left knee disorder and his military service or an event therein 
is the January 2006 VA examiner's opinion, which was negative to 
the Veteran's claim.

During the pendency of this appeal, the Veteran also asserted 
that his current left knee disorder was related to his service-
connected right knee disability.  Specifically, the Veteran 
asserted that he needed to compensate for his right knee 
disability and that such compensation caused and/or aggravated 
his current left knee disorder.  Service connection may be 
established on a secondary basis for a disability that is shown 
to be proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by a service connected 
disability or (b) aggravated by a service-connected disability.  
Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). As such, the Board will address whether 
the Veteran's current left knee disorder was caused or aggravated 
by his service-connected right knee disability.

As discussed above, the post-service evidence of record 
demonstrated a current left knee disorder.  The first post-
service evidence of record demonstrating that the Veteran 
complained of and was treated for a left knee disorder was dated 
in May 1994.

In April 2002, the Veteran's spouse submitted a letter.  While 
she provided a detailed description of the hardships that the 
Veteran encountered, she confused the Veteran's knees, referring 
to the left knee as being service-connected.  She further noted 
that the Veteran had been receiving disability benefits for his 
"left" knee for 10 years of more.  The Board finds that this 
letter was not submitted in support of the Veteran's service 
connection claim for a left knee disorder, but was intended to 
support his claim of entitlement to an increased evaluation for 
his service-connected right knee, which was then pending.  As 
such, the assertions made therein will not be considered here.

In August 2002, the Veteran underwent a VA examination to 
ascertain the presence of a left knee disorder and, if present, 
the etiology and severity thereof.  After rendering a diagnosis 
of left knee degenerative joint disease, the examiner opined:

Current orthopedic literature does not 
support the concept of degeneration of one 
joint due to contralateral disease and 
therefore it is less likely as not that the 
degeneration changes of the left knee are a 
consequence of his right knee condition.

In April 2005, the Veteran testified at a Board hearing.  With 
respect to his service-connection claim for a left knee disorder 
on a secondary basis, the Veteran testified that his left knee 
was "overused and overworked" because of his service-connected 
right knee disorder.

In April 2005, W.T., M.D., wrote, "[Right] knee service 
connected injury [status post] surge[ery], [left] knee pain 
believed aggravated from favoring it [with] pain [and] 
derangement [right] knee."  (emphasis in the original)

In September 2005, the Veteran underwent a VA examination to 
ascertain the presence of a left knee disorder and, if present, 
the etiology and severity thereof.  The examiner rendered a 
diagnosis of left knee degenerative changes and opined:

No scientific studies have ever shown that 
patient's [sic] develop degenerative changes 
of 1 side due to conditions on the opposite 
side.  Therefore, it is less likely as not 
that degenerative changes of the left knee 
are a consequence of [the] [V]eteran's 
service-connected right knee condition.  The 
exact etiology is unknown, but again, it is 
less likely as not simply due to the right-
sided condition.

The same examiner reiterated this opinion in a December 2005 
addendum to the September 2005 opinion.

In December 2006, Dr. W.T. stated that the Veteran had left knee 
replacement surgery in March 2005 "as a result of favoring the 
right knee over the years.  [The Veteran] continues to have left 
knee pain."

In August 2008, the Veteran testified at a Decision Review 
Officer hearing.  The Veteran asserted that the onset of his left 
knee disorder was "years" after his service discharge and only 
after prolonged favoring of his right knee.  He then reiterated 
his assertion that his current left knee disorder is due to or 
was aggravated by his service-connected right knee disability.

In March 2010, in a supplemental VA opinion, an examiner opined:

The left knee condition of degenerative joint 
disease or osteoarthritis was neither caused 
(secondary to) nor aggravated by the right 
knee condition.

Rationale:  [The Veteran] developed bilateral 
[osteoarthritis] of the knees due to the 
aging process.  His left knee 
[osteoarthritis] was determined to be worse 
that the right knee.  If his left knee was 
secondary to his right knee, one would expect 
that the right knee should be worse as it 
existed longer than the left knee or came 
first (and thus had a longer period of time 
to progress.)  Also, there is no indication 
in the [service treatment records] that a 
medial meniscus disorder was considered.  In 
1968, he had an injury that was treated 
conservatively and by review of the records, 
resolved.  His exam[ination] in 1974 revealed 
that he had no knee issues at the time.  
[His] injury in 1975 was determined to be a 
prepatellar bursitis and not a meniscal tear.  
His x[-]rays in the service and soon 
thereafter were normal.

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The Board may favor the opinion of one 
competent medical expert over that of another provided the 
reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 
424-25 (1998).

As discussed above, the evidence of record included several 
opinions regarding the etiological relationship between the 
Veteran's left knee disorder and his service-connection right 
knee disorder.  Dr. W.T.'s April 2005 opinion did not provide any 
clinical findings supportive of the opinion.  A bare conclusion, 
even one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  Further, a medical opinion must 
support its conclusion with an analysis the Board can consider 
and weigh against other evidence in the record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, Dr. W.T. did 
not indicate whether it was his or the Veteran's "belief" that 
the Veteran's left knee pain was aggravated by his service-
connected right knee disability.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that "a bare transcription of a 
lay history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional.").  As such, the Board assigns little probative 
value to this opinion.

Dr. W.T.'s December 2006 opinion did not include clinical 
findings or reference to other medical evidence in the record.  
Further, the Veteran did not have a total left knee replacement 
in March 2005; his total left knee replacement occurred in 
November 2004.  The Veteran underwent total right knee 
replacement in March 2005.  As such, the doctor predicated the 
opinion on a factually incorrect basis and, thus, the Board 
assigns little probative value to the opinion.

Although VA deemed the August 2002, September 2005, and December 
2005 opinions inadequate for purposes of determining service 
connection, the opinions were only deemed inadequate because they 
each failed to address a material aspect of the Veteran's claim.  
The opinions rendered by examiners were included a 
contemporaneous review of the Veteran's claims files; were 
supported by clinical findings; and provided underlying rationale 
for the conclusions.  Consequently, the Board finds that the 
August 2002, September 2005, December 2005, and March 2010 
opinions are the most probative evidence regarding the 
etiological relationship between the Veteran's left knee disorder 
and his service-connection right knee disorder, including with 
respect to aggravation.  Schoolman, 12 Vet. App. at 310; Winsett, 
11 Vet. App. at 424.  Based on these opinions, the Board finds 
that service connection for a left knee disorder, to include as 
secondary to a service-connected right knee disorder, is not 
warranted.  

To the extent that the Veteran asserts his left knee disorder was 
due to aggravated by his service-connected right knee disorder, 
the Board finds that as a layperson his statements are not 
competent evidence of etiology or aggravation.  Espiritu, 2 Vet. 
App. at 494.  The evidence of record did not demonstrate that the 
Veteran possesses the ability, knowledge, or experience to 
provide competent such opinions.  Id.; Jandreau, 492 F.3d at 
1377.  Consequently, lay assertions of etiology or aggravation 
cannot constitute evidence upon which to grant a claim for 
service connection.  Lathan, 7 Vet. App. at 365. 

Based on a longitudinal review of the evidence of record, the 
Board finds the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a left 
knee disorder.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 57.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


